Name: Council Regulation (EC) NoÃ 2011/2006 of 19 December 2006 adapting Regulation (EC) NoÃ 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers, Regulation (EC) NoÃ 318/2006 on the common organisation of the markets in the sugar sector and Regulation (EC) NoÃ 320/2006 establishing a temporary scheme for the restructuring of the sugar industry in the Community, by reason of the accession of Bulgaria and Romania to the European Union
 Type: Regulation
 Subject Matter: Europe;  farming systems;  agricultural policy;  agri-foodstuffs;  agricultural structures and production;  cooperation policy;  European construction
 Date Published: nan

 29.12.2006 EN Official Journal of the European Union L 384/1 COUNCIL REGULATION (EC) No 2011/2006 of 19 December 2006 adapting Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers, Regulation (EC) No 318/2006 on the common organisation of the markets in the sugar sector and Regulation (EC) No 320/2006 establishing a temporary scheme for the restructuring of the sugar industry in the Community, by reason of the accession of Bulgaria and Romania to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania, and in particular Article 4(3) thereof, Having regard to the Act of Accession of Bulgaria and Romania (hereinafter referred to as 2005 Act of Accession), and in particular Article 20 in conjunction with Annex IV, and Article 56, thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament, Whereas: (1) Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers (1) amended inter alia the provisions on seed aid ceilings by reason of the 2004 accession and introduced direct support schemes for farmers in the sugar sector. Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (2) introduced common rules governing the common organisation of the markets in the sugar sector from the marketing year 2006/2007. Regulation (EC) No 320/2006 (3) established a temporary scheme for the restructuring of the sugar industry in the Community. (2) Those general rules and measures should be adapted to allow their implementation in Bulgaria and Romania as from the date of accession of those countries to the European Union. (3) With a view to allowing Bulgaria and Romania to benefit from the support measures in the sugar sector provided for under Regulation (EC) No 1782/2003, it is appropriate to amend the national ceilings for Bulgaria and Romania, taking into account the additional amount of aid. In order to provide Bulgaria and Romania with the possibility of granting the sugar direct payment in the form of a separate direct payment, it is appropriate to amend the national ceilings on the sugar reference amounts. In order to apply the provisions on the separate sugar payment in Bulgaria and Romania it is appropriate to adjust the periods for implementation accordingly. (4) With a view to allowing Bulgaria and Romania to integrate seed aid into the support schemes provided for under Regulation (EC) No 1782/2003, it is appropriate to add Bulgaria and Romania to the list of countries concerned by that measure. (5) The 2005 Act of Accession and this Regulation both amend Regulation (EC) No 1782/2003 and those amendments should come into force on the same day. In the interest of legal certainty, the order in which those amendments are to be applied should be specified. (6) With a view to applying in Bulgaria and Romania the mechanisms on a production quota system for sugar, isoglucose and inulin syrup, as well as a traditional supply need of sugar for refining as provided for in Regulation (EC) No 318/2006, both countries should be added to the list of countries benefiting from these measures. Further adaptations should also be made to that Regulation to take account the specific situation of Bulgaria and Romania. (7) With a view to allowing operators in Bulgaria and Romania to participate in the restructuring scheme provided for in Regulation (EC) No 320/2006, that Regulation needs to be adapted. (8) Regulations (EC) No 1782/2003, (EC) No 318/2006 and (EC) No 320/2006 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1782/2003 as amended, including by the 2005 Act of Accession, is hereby amended as follows: 1. in Article 71c, the following paragraph shall be inserted after the first paragraph: In the case of Bulgaria and Romania, the schedule of increments provided for under Article 143a shall apply for sugar and chicory.; 2. Article 143ba shall be amended as follows: (a) in paragraph 1, the text after the first sentence is shall be replaced by the following: It shall be granted in respect of a representative period which could be different for each product of one or more of the marketing years 2004/2005, 2005/2006 and 2006/2007 to be determined by Member States before 30 April 2006, and on the basis of objective and non-discriminatory criteria such as:  the quantities of sugar beet, cane or chicory covered by delivery contracts concluded in accordance with Article 19 of Regulation (EC) No 1260/2001 or Article 6 of Regulation (EC) No 318/2006 as appropriate,  the quantities of sugar or inulin syrup produced in accordance with Regulation (EC) No 1260/2001 or Regulation (EC) No 318/2006 as appropriate,  the average number of hectares under sugar beet, cane or chicory used for the production of sugar or inulin syrup and covered by delivery contracts concluded in accordance with Article 19 of Regulation (EC) No 1260/2001 or Article 6 of Regulation (EC) No 318/2006 as appropriate. However, where the representative period includes the marketing year 2006/2007, this marketing year shall be replaced by the marketing year 2005/2006 for farmers affected by a renunciation of quota in the marketing year 2006/2007 as provided for in Article 3 of Regulation (EC) No 320/2006. In the case of Bulgaria and Romania: (a) the date of 30 April 2006 referred to in the first subparagraph shall be replaced by 15 February 2007; (b) the separate sugar payment may be granted in respect of the years from 2007 until 2011; (c) the representative period referred to in the first subparagraph may be different for each product of one or more of the marketing years 2004/2005, 2005/2006, 2006/2007 and 2007/2008; (d) where the representative period includes the marketing year 2007/2008, this marketing year shall be replaced by the marketing year 2006/2007 for farmers affected by a renunciation of quota in the marketing year 2007/2008 as provided for in Article 3 of Regulation (EC) No 320/2006.; (b) the following paragraph shall be added after paragraph 3: 3a. For 2007, for Bulgaria and Romania, the date of 31 March referred to in the paragraph 3 shall be replaced by 15 February 2007.; 3. Annexes VII, VIIIa and XIa shall be amended in accordance with Annex I to this Regulation. Article 2 Regulation (EC) No 318/2006 is hereby amended as follows: 1. in Article 7(2), the following subparagraph shall be added: For the purposes of this paragraph, in the case of Bulgaria and Romania the marketing year shall be that of 2006/2007.; 2. Article 9(1) shall be replaced by the following: 1. In the marketing year 2006/2007 an isoglucose quota of 100 000 tonnes shall be added to the total of isoglucose quota fixed in Annex III. In each of the marketing years 2007/2008 and 2008/2009 a further isoglucose quota of 100 000 tonnes shall be added to the quota of the preceding marketing year. This increase shall not concern Bulgaria and Romania. In each of the marketing years 2007/2008 and 2008/2009 a further isoglucose quota of 11 045 tonnes for Bulgaria and of 1 966 tonnes for Romania shall be added to the quota of the preceding marketing year. Member States shall allocate the additional quotas to undertakings, proportionately to the isoglucose quotas that have been allocated in accordance with Article 7(2).; 3. Article 29(1) shall be replaced by the following: 1. Notwithstanding Article 19(1), a traditional supply need of sugar for refining is fixed for the Community at 2 324 735 tonnes per marketing year, expressed in white sugar. During the marketing years 2006/2007, 2007/2008 and 2008/2009, the traditional supply need shall be distributed as follows:  198 748 tonnes for Bulgaria,  296 627 tonnes for France,  291 633 tonnes for Portugal,  329 636 tonnes for Romania,  19 585 tonnes for Slovenia,  59 925 tonnes for Finland,  1 128 581 tonnes for the United Kingdom. 4. Annex III shall be replaced by the text in Annex II to this Regulation. Article 3 In Article 3(1) of Regulation (EC) No 320/2006, the introductory words of the first subparagraph shall be replaced by the following: Any undertaking producing sugar, isoglucose or inulin syrup to which a quota has been allocated by 1 July 2006, or by 31 January 2007 in the case of Bulgaria and Romania, shall be entitled to a restructuring aid per tonne of quota renounced, provided that during one of the marketing years 2006/2007, 2007/2008, 2008/2009 and 2009/2010 it: Article 4 This Regulation shall enter into force on 1 January 2007 subject to the entry into force of the Treaty of Accession of Bulgaria and Romania. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 2006. For the Council The President J. KORKEAOJA (1) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 1405/2006 (OJ L 265, 26.9.2006, p. 1). (2) OJ L 58, 28.2.2006, p. 1. Regulation as amended by Commission Regulation (EC) No 1585/2006 (OJ L 294, 25.10.2006, p. 19). (3) OJ L 58, 28.2.2006, p. 42. ANNEX I Annexes VII, VIIIa and XIa to Regulation (EC) No 1782/2003 are amended as follows: 1. in point K 2 of Annex VII, Table 1 is replaced by the following: Table 1 Ceilings for amounts to be included in the reference amount of farmers (EUR '000) Member State 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 and subsequent years Belgium 47 429 60 968 74 508 81 752 81 752 81 752 81 752 81 752 81 752 81 752 81 752 Bulgaria  84 121 154 176 220 264 308 352 396 440 Czech Republic 27 851 34 319 40 786 44 245 44 245 44 245 44 245 44 245 44 245 44 245 44 245 Denmark 19 314 25 296 31 278 34 478 34 478 34 478 34 478 34 478 34 478 34 478 34 478 Germany 154 974 203 607 252 240 278 254 278 254 278 254 278 254 278 254 278 254 278 254 278 254 Greece 17 941 22 455 26 969 29 384 29 384 29 384 29 384 29 384 29 384 29 384 29 384 Spain 60 272 74 447 88 621 96 203 96 203 96 203 96 203 96 203 96 203 96 203 96 203 France 152 441 199 709 246 976 272 259 272 259 272 259 272 259 272 259 272 259 272 259 272 259 Ireland 11 259 14 092 16 925 18 441 18 441 18 441 18 441 18 441 18 441 18 441 18 441 Italy 79 862 102 006 124 149 135 994 135 994 135 994 135 994 135 994 135 994 135 994 135 994 Latvia 4 219 5 164 6 110 6 616 6 616 6 616 6 616 6 616 6 616 6 616 6 616 Lithuania 6 547 8 012 9 476 10 260 10 260 10 260 10 260 10 260 10 260 10 260 10 260 Hungary 26 105 31 986 37 865 41 010 41 010 41 010 41 010 41 010 41 010 41 010 41 010 Netherlands 41 743 54 272 66 803 73 504 73 504 73 504 73 504 73 504 73 504 73 504 73 504 Austria 18 971 24 487 30 004 32 955 32 955 32 955 32 955 32 955 32 955 32 955 32 955 Poland 99 135 122 906 146 677 159 392 159 392 159 392 159 392 159 392 159 392 159 392 159 392 Portugal 3 940 4 931 5 922 6 452 6 452 6 452 6 452 6 452 6 452 6 452 6 452 Romania  1 930 2 781 3 536 4 041 5 051 6 062 7 072 8 082 9 093 10 103 Slovenia 2 284 2 858 3 433 3 740 3 740 3 740 3 740 3 740 3 740 3 740 3 740 Slovakia 11 813 14 762 17 712 19 289 19 289 19 289 19 289 19 289 19 289 19 289 19 289 Finland 8 255 10 332 12 409 13 520 13 520 13 520 13 520 13 520 13 520 13 520 13 520 Sweden 20 809 26 045 31 281 34 082 34 082 34 082 34 082 34 082 34 082 34 082 34 082 United Kingdom 64 340 80 528 96 717 105 376 105 376 105 376 105 376 105 376 105 376 105 376 105 376 2. Annex VIIIa is replaced by the following: ANNEX VIIIa National ceilings referred to in Article 71c (EUR '000) Calendar year Bulgaria Czech Republic Estonia Cyprus Latvia Lithuania Hungary Malta Poland Romania Slovenia Slovakia 2005  228 800 23 400 8 900 33 900 92 000 350 800 670 724 600  35 800 97 700 2006  294 551 27 300 12 500 43 819 113 847 446 305 830 980 835  44 184 127 213 2007 200 384 377 919 40 400 16 300 60 764 154 912 540 286 1 640 1 263 706 441 930 58 958 161 362 2008 240 521 469 986 50 500 20 400 75 610 193 076 672 765 2 050 1 572 577 530 681 73 533 200 912 2009 281 154 559 145 60 500 24 500 90 016 230 560 802 610 2 460 1 870 392 621 636 87 840 238 989 2010 321 376 644 745 70 600 28 600 103 916 267 260 929 210 2 870 2 155 492 710 441 101 840 275 489 2011 401 620 730 445 80 700 32 700 117 816 303 960 1 055 910 3 280 2 440 492 888 051 115 840 312 089 2012 481 964 816 045 90 800 36 800 131 716 340 660 1 182 510 3 690 2 725 592 1 065 662 129 840 348 589 2013 562 308 901 745 100 900 40 900 145 616 377 360 1 309 210 4 100 3 010 692 1 243 272 143 940 385 189 2014 642 652 901 745 100 900 40 900 145 616 377 360 1 309 210 4 100 3 010 692 1 420 882 143 940 385 189 2015 722 996 901 745 100 900 40 900 145 616 377 360 1 309 210 4 100 3 010 692 1 598 493 143 940 385 189 2016 and subsequent years 803 340 901 745 100 900 40 900 145 616 377 360 1 309 210 4 100 3 010 692 1 776 103 143 940 385 189 3. Annex XIa is replaced by the following: ANNEX XIa Seed aid ceilings in the new Member States referred to in Article 99(3) (EUR million) Calendar year Bulgaria Czech Republic Estonia Cyprus Latvia Lithuania Hungary Malta Poland Romania Slovenia Slovakia 2005  0,87 0,04 0,03 0,10 0,10 0,78 0,03 0,56  0,08 0,04 2006  1,02 0,04 0,03 0,12 0,12 0,90 0,03 0,65  0,10 0,04 2007 0,11 1,17 0,05 0,04 0,14 0,14 1,03 0,04 0,74 0,19 0,11 0,05 2008 0,13 1,46 0,06 0,05 0,17 0,17 1,29 0,05 0,93 0,23 0,14 0,06 2009 0,15 1,75 0,07 0,06 0,21 0,21 1,55 0,06 1,11 0,26 0,17 0,07 2010 0,17 2,04 0,08 0,07 0,24 0,24 1,81 0,07 1,30 0,30 0,19 0,08 2011 0,22 2,33 0,10 0,08 0,28 0,28 2,07 0,08 1,48 0,38 0,22 0,09 2012 0,26 2,62 0,11 0,09 0,31 0,31 2,33 0,09 1,67 0,45 0,25 0,11 2013 0,30 2,91 0,12 0,10 0,35 0,35 2,59 0,10 1,85 0,53 0,28 0,12 2014 0,34 2,91 0,12 0,10 0,35 0,35 2,59 0,10 1,85 0,60 0,28 0,12 2015 0,39 2,91 0,12 0,10 0,35 0,35 2,59 0,10 1,85 0,68 0,28 0,12 2016 0,43 2,91 0,12 0,10 0,35 0,35 2,59 0,10 1,85 0,75 0,28 0,12 subsequent years 0,43 2,91 0,12 0,10 0,35 0,35 2,59 0,10 1,85 0,75 0,28 0,12 ANNEX II ANNEX III NATIONAL AND REGIONAL QUOTAS (tonnes) Member States or regions (1) Sugar (2) Isoglucose (3) Inulin syrup (4) Belgium 819 812 85 694 0 Bulgaria 4 752 67 108  Czech Republic 454 862   Denmark 420 746   Germany 3 655 456 42 360  Greece 317 502 15 433  Spain 903 843 98 845  France (metropolitan) 3 552 221 23 755 0 French overseas departments 480 245   Ireland 0   Italy 778 706 24 301  Latvia 66 505   Lithuania 103 010   Hungary 401 684 164 736  Netherlands 864 560 10 891 0 Austria 387 326   Poland 1 671 926 32 056  Portugal (mainland) 34 500 11 870  The autonomous region of the Azores 9 953   Romania 109 164 11 947  Slovakia 207 432 50 928  Slovenia 52 973   Finland 146 087 14 210  Sweden 325 700   United Kingdom 1 138 627 32 602  Total 16 907 591 686 736 0